Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142705                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142705
                                                                   COA: 295044
                                                                   Wayne CC: 09-009249-01
  DEANDRE MAURICE MANLEY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 18, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           p0620                                                              Clerk